Exhibit 10.5

 

EXECUTION VERSION

 

LETTER AMENDMENT NO. 2 AND LIMITED CONSENT
TO AMENDED AND RESTATED NOTE PURCHASE,
GUARANTY AND MASTER SHELF AGREEMENT

 

As of December 30, 2010

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, Texas 75201

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Note Purchase, Guaranty and Master Shelf
Agreement dated as of December 31, 1996, as amended by Letter Amendment No. 1
dated as of August 30, 2001 (as so amended, the “Agreement”), among Helen of
Troy L.P., a Texas limited partnership (the “Company”), Helen of Troy Limited, a
Bermuda company, Helen of Troy Limited, a Barbados company, Helen of Troy Texas
Corporation, a Texas corporation (“HOT-Texas”), Helen of Troy Nevada
Corporation, a Nevada corporation, HOT Nevada Inc., a Nevada corporation
(collectively, the “Guarantors”), and The Prudential Insurance Company of
America (“Prudential”). Unless otherwise defined in this Letter Amendment No. 2
and Limited Consent to Amended and Restated Note Purchase, Guaranty and Master
Shelf Agreement (this “Amendment”), the terms defined in the Agreement shall be
used herein as therein defined.

 

The Company has advised Prudential that HOT-Texas desires to enter into certain
transactions that will result in the formation by HOT-Texas of a new subsidiary,
KI Acquisition, Inc. (“KIA”), which will merge with and into Kaz, Inc., a New
York corporation (“KAZ”), with the effect that KAZ will become a wholly-owned
subsidiary of HOT-Texas (collectively, the “Acquisition”). In order to complete
the Acquisition, the Company and KIA, among others, have entered into that
certain Agreement and Plan of Merger dated as of December 8, 2010 (the “Merger
Agreement”), the consummation of which is prohibited pursuant to Section 11.6 of
the Agreement.

 

The Company has requested and, subject to the terms and conditions specified
herein, the undersigned holders of Notes have indicated their willingness (i) to
consent to the Acquisition and (ii) to make certain amendments to the Agreement
in connection therewith, in each case as more particularly set forth herein.
Accordingly, subject to satisfaction of the conditions set forth in Section 4
hereof, and in reliance on the representations and warranties of the Helen of
Troy Entities set forth in Section 3 hereof, the undersigned holders of Notes
hereby agree with the Company, effective as of the Effective Date (as defined in
Section 4 hereof), as follows:

 

1.                                      Amendments to the Agreement.

 

(a)                                  Amendment to Section 8.1 (Financial and
Business Information). Paragraph (e) of Section 8.1 of the Agreement is hereby
amended by replacing the reference therein to Section 12(f) of the Agreement
with a reference to Section 12(g) of the Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Amendment to Section 8.2 (Officer’s
Certificate). Paragraph (a) of Section 8.2 of the Agreement is hereby amended by
deleting such paragraph in its entirety and replacing it with the following:

 

“(a)                            Covenant Compliance — the information (including
detailed calculations) required in order to establish whether the Obligors were
in compliance with the requirements of Sections 11.1, 11.2, 11.3, 11.4,
11.5(k) and 11.6 hereof during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and”

 

(c)                                  Deletion of Section 9.4 (Offer to Prepay,
With Make-Whole Amount, From Asset Sale Proceeds). Section 9.4 of the Agreement
is hereby deleted and replaced with “[Intentionally Omitted]”.

 

(d)                                 Amendment to Section 10.5 (Corporate
Existence, Licenses and Permits, etc.). Section 10.5 of the Agreement is hereby
amended by replacing the references therein to Sections 11.3 and 11.6 of the
Agreement with references to Sections 11.6 and 11.7 of the Agreement.

 

(e)                                  Amendment to Section 10.7 (Covenant to
Secure Notes Equally). Section 10.7 of the Agreement is hereby amended by
replacing the reference therein to Section 11.2 of the Agreement with a
reference to Section 11.5 of the Agreement.

 

(f)                                    Addition of Sections 10.8 (Additional
Guarantors), 10.9 (Notes to Rank Pari Passu), 10.10 (Most Favored Lender
Status), 10.11 (Specified Subsidiary Guaranties) and 10.12 (Delivery of the
Proposed Note Purchase Agreement). Section 10 of the Agreement is hereby amended
by inserting new Sections 10.8, 10.9, 10.10, 10.11 and 10.12 to read as follows:

 

“10.8.               Additional Guarantors. In addition to the requirements of
Section 10.11, Ultimate Parent will cause any Subsidiary which pursuant to
either Bank Credit Agreement, and after the Amendment No. 2 Effective Date,
becomes a party to as a borrower or obligor, or otherwise guarantees, Debt in
respect of either Bank Credit Agreement, to enter into this Agreement, to become
a Guarantor subject to the requirements of Section 14 hereof and to deliver to
each of the holders of the Notes (concurrently with the incurrence of any such
obligation pursuant to such Bank Credit Agreement) the following items:

 

(a)                                  a joinder agreement in respect of
Section 14 of this Agreement;

 

(b)                                 a certificate signed by the President, a
Vice President or another authorized Responsible Officer of Ultimate Parent
making representations and warranties to the effect of those contained in
Sections 6.5, 6.7 and 6.8, with respect to such Subsidiary and the Guaranty set
forth in Section 14, as applicable; and

 

(c)                                  an opinion of counsel (who may be in-house
counsel for Ultimate Parent) addressed to each of the holders of the Notes
satisfactory to the Required Holders, to the effect that the Guaranty by such
Person pursuant to Section 14 has been duly authorized, executed and delivered
and that such Guaranty constitutes the legal, valid and binding

 

2

--------------------------------------------------------------------------------


 

contract and agreement of such Person enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.

 

10.9.                     Notes to Rank Pari Passu. The Notes and all other
respective obligations under this Agreement of the Helen of Troy entities are
and at all times shall remain direct and unsecured obligations of the Helen of
Troy Entities ranking pari passu as against the assets of the Helen of Troy
Entities with all other Notes from time to time issued and outstanding hereunder
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Helen of Troy Entities
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Helen of Troy Entities.

 

10.10.              Most Favored Lender Status. If any of the Helen of Troy
Entities or any Subsidiary enters into, assumes or otherwise becomes bound or
obligated under the Proposed Note Purchase Agreement, and if the Proposed Note
Purchase Agreement contains one or more Additional Covenants or Additional
Defaults, then the terms of this Agreement shall, without any further action on
the part of the Helen of Troy Entities or any of the holders of the Notes, be
deemed to be amended automatically to include each Additional Covenant and each
Additional Default contained in the Proposed Note Purchase Agreement on the
effective date thereof, but only for so long as such Additional Covenants and
Additional Defaults remain in effect with respect to the Proposed Note Purchase
Agreement. The Company further covenants, upon request of the Required Holders,
to promptly execute and deliver at its expense (including, without limitation,
the fees and expenses of counsel for the holders of the Notes) an amendment to
this Agreement in form and substance satisfactory to the Required Holders
evidencing the amendment of this Agreement to include such Additional Covenants
and Additional Defaults, provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this Section 10.10, but shall merely be for the convenience of
the parties hereto.

 

10.11.              Specified Subsidiary Guaranties. Upon the earlier of (a) the
effective date of the Proposed Note Purchase Agreement and (b) January 31, 2011,
Ultimate Parent shall cause each of the Specified Subsidiaries to enter into
this Agreement, to become a Guarantor subject to the requirements of Section 14
hereof and to deliver to each of the holders of the Notes the following items:

 

(i)                                     a joinder agreement in respect of
Section 14 of this Agreement;

 

(ii)                                  a certificate signed by the President, a
Vice President or another authorized Responsible Officer of Ultimate Parent
making representations and warranties to the effect of those contained in
Sections 6.5, 6.7 and 6.8, with respect to such Specified Subsidiary and the
Guaranty set forth in Section 14, as applicable; and

 

(iii)                               an opinion of counsel (who may be in-house
counsel for Ultimate Parent) addressed to each of the holders of the Notes
satisfactory to the Required Holders, to the effect that the Guaranty by such
Specified Subsidiary pursuant to Section 14 has been duly

 

3

--------------------------------------------------------------------------------


 

authorized, executed and delivered and that such Guaranty constitutes the legal,
valid and binding contract and agreement of such Specified Subsidiary
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.”

 

10.12.              Delivery of the Proposed Note Purchase Agreement. The
Company shall deliver to each of the holders of the Notes an executed copy of
the Proposed Note Purchase Agreement within five (5) Business Days after the
execution thereof.

 

(g)                                 Amendment to Section 11 (Negative
Covenants). Section 11 of the Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

 

“11.                         NEGATIVE COVENANTS.

 

During the Issuance Period and so long thereafter as any Note is outstanding and
unpaid, each Obligor covenants as follows:

 

11.1.                     Consolidated Net Worth. The Obligors will not, at any
time, permit Consolidated Net Worth to be less than the sum of (a) $500,000,000,
plus (b) 25% of Consolidated Net Income (but only if a positive number) for each
completed fiscal quarter, beginning with the fiscal quarter ending on
November 30, 2010.

 

11.2.                     Leverage Ratio. The Obligors will not at any time
permit the Leverage Ratio to exceed 3.25 to 1.00.

 

11.3.                     Interest Coverage Ratio. The Obligors will not permit
the Interest Coverage Ratio for each period of four consecutive fiscal quarters
(calculated as at the end of each fiscal quarter for the four consecutive fiscal
quarters then ended) to be less than 2.50 to 1.00.

 

11.4.                     Priority Debt. The Obligors will not, at any time,
permit the aggregate amount of all Priority Debt to exceed 20% of Consolidated
Net Worth (Consolidated Net Worth to be determined as of the end of the then
most recently ended fiscal quarter of Ultimate Parent).

 

11.5.                     Limitation on Liens. The Obligors will not, and will
not permit any of their Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of any
Obligor or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits except:

 

(a)                                  Liens for taxes, assessments or other
governmental charges that are not yet due and payable or the payment of which is
not at the time required by Section 10.4;

 

(b)                                 Liens incidental to the conduct of business
or the ownership of properties and assets (including landlords’, carriers’,
warehousemen’s, mechanics’, materialmen’ s and other similar Liens for sums not
yet due and payable) and Liens to secure the performance of bids,

 

4

--------------------------------------------------------------------------------


 

tenders, leases, or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens
incurred in the ordinary course of business and not in connection with the
borrowing of money;

 

(c)                                  leases or subleases granted to others,
easements, rights-of-way, restrictions and other similar charges or
encumbrances, in each case incidental to the ownership of property or assets or
the ordinary conduct of the business of any Obligor or any of its Subsidiaries,
or Liens incidental to minor survey exceptions and the like, provided that such
Liens do not, in the aggregate, materially detract from the value of such
property;

 

(d)                                 any attachment or judgment Lien, unless the
judgment it secures shall not, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of any such stay;

 

(e)                                  Liens securing Debt of a Subsidiary (other
than the Company or HOT-Barbados) to an Obligor or to a Subsidiary;

 

(f)                                    Liens existing as of the Amendment No. 2
Effective Date and reflected in Schedule 11.5;

 

(g)                                 Liens incurred after the Amendment No. 2
Effective Date given to secure the payment of the purchase price incurred in
connection with the acquisition, construction or improvement of property (other
than accounts receivable or inventory) useful and intended to be used in
carrying on the business of an Obligor or a Subsidiary, including Liens existing
on such property at the time of acquisition or construction thereof or Liens
incurred within 365 days of such acquisition or completion of such construction
or improvement, provided that (i) the Lien shall attach solely to the property
acquired, purchased, constructed or improved; (ii) at the time of acquisition,
construction or improvement of such property, the aggregate amount remaining
unpaid on all Debt secured by Liens on such property, whether or not assumed by
an Obligor or a Subsidiary, shall not exceed the lesser of (x) the cost of such
acquisition, construction or improvement or (y) the Fair Market Value of such
property (as determined in good faith by one or more officers of an Obligor to
whom authority to enter into the transaction has been delegated by the board of
directors of such Obligor); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

 

(h)                                 any Lien existing on property of a Person
immediately prior to its being consolidated with or merged into an Obligor or a
Subsidiary or its becoming a Subsidiary, or any Lien existing on any property
acquired by an Obligor or any Subsidiary at the time such property is so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property, (ii) each such Lien on any acquired
property shall extend solely to the item or items of property so acquired and,
if required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection

 

5

--------------------------------------------------------------------------------


 

with such acquired property, and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

 

(i)                                     Liens securing Debt on property or
assets of any Obligor or its Subsidiaries which Liens were given after the
Amendment No. 2 Effective Date, provided such Obligor makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, such security to be pursuant
to an agreement reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property;

 

(j)                                     any extensions, renewals or replacements
of any Lien permitted by the preceding subparagraphs (f), (g) and (h) of this
Section 11.5, provided that (i) no additional property shall be encumbered by
such Liens, (ii) the unpaid principal amount of the Debt or other obligations
secured thereby shall not be increased on or after the date of any extension,
renewal or replacement, and (iii) at such time and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing; or

 

(k)                                  Liens securing Priority Debt of any Obligor
or any Subsidiary, provided that the aggregate principal amount of any such
Priority Debt shall be permitted by Section 11.4 and, provided further that no
such Liens under this Section 11.5(k) may secure any obligations under the Bank
Credit Agreement.

 

11.6.                     Sales of Assets. The Obligors will not, and will not
permit any Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets of the Obligors and their Subsidiaries
(including without limitation the sale or transfer of assets in a sale and
leaseback transaction or a securitization transaction or a sale of equity
interest in any Subsidiary); provided, however, that any Obligor or any
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Obligors and its Subsidiaries if such
assets are sold in an arm’s-length transaction and, at such time and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition shall be used within 365 days of such sale, lease or
disposition, in any combination:

 

(a)                                  to acquire productive assets used or useful
in carrying on the business of the Obligors and their Subsidiaries and having a
value at least equal to the value of such assets sold, leased or otherwise
disposed of; or

 

(b)                                 to prepay or retire Senior Debt of Ultimate
Parent and/or its Subsidiaries, provided that (i) Ultimate Parent shall offer to
prepay each outstanding Note in a principal amount which equals the Ratable
Portion for such Note, and (ii) any such prepayment of the Notes shall be made
at par, together with accrued interest thereon to the date of such prepayment,
but without the payment of the Make-Whole Amount. Any offer of prepayment of the
Notes pursuant to this Section 11.6 shall be given to each holder of the Notes
by written notice that shall be delivered not less than fifteen (15) days and
not more than sixty (60) days prior to the proposed prepayment date. Each such
notice shall state that it is given pursuant to this Section and that the offer
set forth in such notice must be accepted by such holder in

 

6

--------------------------------------------------------------------------------


 

writing and shall also set forth (i) the prepayment date, (ii) a description of
the circumstances which give rise to the proposed prepayment and (iii) a
calculation of the Ratable Portion for such holder’s Notes. Each holder of the
Notes which desires to have its Notes prepaid shall notify Ultimate Parent in
writing delivered not less than five (5) Business Days prior to the proposed
prepayment date of its acceptance of such offer of prepayment. Prepayment of
Notes pursuant to this Section 11.6 shall be made in accordance with Section 9.3
(but without payment of the Make-Whole Amount).

 

As used in this Section 11.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of Ultimate Parent and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by Ultimate Parent and
its Subsidiaries during the period of 12 consecutive months ending on the date
of such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” (i) any sale or
disposition of assets in the ordinary course of business of the Obligors and
their Subsidiaries, (ii) any transfer of assets from any Obligor to any other
Obligor or any Subsidiary or from any Subsidiary to any Obligor or a Subsidiary,
provided that, in each case, if the transferor is an Obligor or a Guarantor and
the transferee is not another Obligor or another Guarantor, such transfer shall
be deemed to be included in any determination of a “substantial part” unless, in
accordance with the provisions of Section 10.8 or Section 10.11, such transferee
shall have become obligated as a Guarantor under the Guaranty set forth in
Section 14, and (iii) any sale or transfer of property acquired by any Obligor
or any Subsidiary after the Amendment No. 2 Effective Date to any Person within
365 days following the acquisition or construction of such property by any
Obligor or any Subsidiary if such Obligor or such Subsidiary shall concurrently
with such sale or transfer, lease such property, as lessee.

 

11.7.                     Merger and Consolidation. The Obligors will not, and
will not permit any of their Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of their assets in a
single transaction or series of transactions to any Person; provided that:

 

(a)                                  any Subsidiary of an Obligor may
(i) consolidate with or merge with, or convey, transfer or lease substantially
all of its assets in a single transaction or series of transactions to, (x) an
Obligor or a Subsidiary so long as in any merger or consolidation involving an
Obligor, the Obligor shall be the surviving or continuing corporation or (y) any
other Person so long as the survivor is a Subsidiary, or (ii) convey, transfer
or lease all of its assets in compliance with the provisions of Section 11.6;

 

(b)                                 any Obligor may consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, any other Obligor so long as (i) in
any merger or consolidation involving Ultimate Parent, Ultimate Parent shall be
the surviving or continuing corporation, and (ii) in any merger or consolidation
involving the Company, if the Company is not the surviving or continuing
corporation, such surviving or continuing corporation shall have executed and
delivered to each holder of Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement of
the Company and the Notes (pursuant to such agreements and

 

7

--------------------------------------------------------------------------------


 

instruments as shall be reasonably satisfactory to the Required Holders), and
such surviving or continuing corporation shall have caused to be delivered to
each holder of Notes (A) an opinion of nationally recognized independent
counsel, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and (B) an
acknowledgment from each Guarantor that its respective Guaranty under Section 14
continues in full force and effect; and

 

(c)                                  the foregoing restriction does not apply to
the consolidation or merger of Ultimate Parent with, or the conveyance, transfer
or lease of substantially all of the assets of Ultimate Parent in a single
transaction or series of transactions to, any Person so long as:

 

(1)                                  the successor formed by such consolidation
or the survivor of such merger or the Person that acquires by conveyance,
transfer or lease substantially all of the assets of Ultimate Parent as an
entirety, as the case may be (the “Successor Corporation”), shall be a solvent
entity organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia;

 

(2)                                  if Ultimate Parent is not the Successor
Corporation, such Successor Corporation shall have executed and delivered to
each holder of Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders), and the Successor Corporation shall have caused to be delivered to
each holder of Notes (A) an opinion of nationally recognized independent
counsel, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and (B) an
acknowledgment from HOT-Barbados and each Guarantor that its respective Guaranty
under Section 14 continues in full force and effect; and

 

(3)                                  immediately after giving effect to such
transaction no Default or Event of Default would exist.

 

11.8.                     Nature of Business. The Obligors and their
Subsidiaries will not engage in any business, if, as a result, when taken as a
whole, the general nature of the business of the Obligors and their Subsidiaries
would be substantially changed from the general nature of the business conducted
by the Obligors and their Subsidiaries on the Amendment No. 2 Effective Date.

 

11.9.                     Transactions with Affiliates. The Obligors will not
and will not permit any Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor
or another Subsidiary), except in the ordinary course and upon fair and
reasonable terms that are not materially less favorable to such Obligor or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

 

11.10.              Terrorism Sanctions Regulations. The Obligors will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of

 

8

--------------------------------------------------------------------------------


 

the Anti Terrorism Order or (b) knowingly engage in any dealings or transactions
with any such Person.

 

(h)                                 Amendment to Section 12. Section 12 of the
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:

 

“12.                    EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                  any Obligor defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 any Obligor defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or

 

(c)                                  any Obligor defaults in the performance of
or compliance with any term contained in Section 11 beyond any period of grace
or cure period provided with respect thereto; or

 

(d)                                 any Obligor defaults in the performance of
or compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 12) and such default is not remedied
within (i) 30 days after the earlier of (A) a Responsible Officer obtaining
actual knowledge of such default or (B) any Obligor receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this paragraph (d) of
Section 12) or (ii) five (5) Business Days with respect to any default of
Section 10.11; or

 

(e)                                  the Guaranty in Section 14 ceases to be a
legally valid, binding and enforceable obligation or contract of any Guarantor
thereunder (other than upon release of any Guarantor from the Guaranty in
accordance with Section 14.3(h) hereof), or any Guarantor thereunder or any
Affiliate by, through or on account of any such Person, challenges the validity,
binding nature or enforceability of such Guaranty; or

 

(f)                                    any representation or warranty made in
writing by or on behalf of any Obligor or any Guarantor or by any officer of any
Obligor or any Guarantor in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or

 

(g)                                 (i) any Obligor or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or prepayment premium or interest (in the payment amount of at
least $100,000) on any Debt other than the Notes that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) any Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Debt other than the Notes
in an aggregate principal amount of at least

 

9

--------------------------------------------------------------------------------


 

$20,000,000 or any other condition exists, and as a consequence of such default
or condition such Debt has become, or has been declared, due and payable or one
or more Persons has the right to declare such Debt to be due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of Debt to
convert such Debt into equity interests), any Obligor or any Subsidiary has
become obligated to purchase or repay Debt other than the Notes before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $20,000,000 or one or more
Persons have the right to require any Obligor or any Subsidiary to purchase or
repay such Debt; or

 

(h)                                 any Obligor, any Material Subsidiary or any
Guarantor (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(i)                                     a court or governmental authority of
competent jurisdiction enters an order appointing, without consent by any
Obligor, any of its Material Subsidiaries or any Guarantor, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Obligor, any of its Material Subsidiaries or any
Guarantor, or any such petition shall be filed against any Obligor, any of its
Material Subsidiaries or any Guarantor and such petition shall not be dismissed
within 60 days; or

 

(j)                                     a final judgment or judgments at any one
time outstanding for the payment of money aggregating in excess of $20,000,000
are rendered against one or more of any Obligor, its Subsidiaries or any
Guarantor and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(k)                                  if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under Section 412 of the Code, (ii) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under Section 4042 of ERISA to
terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified any Obligor or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$20,000,000, (iv) any Obligor or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax

 

10

--------------------------------------------------------------------------------


 

provisions of the Code relating to employee benefit plans, (v) any Obligor or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any Obligor
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of any Obligor or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

 

As used in Section 12(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.”

 

(i)                                     Amendment to Section 13.1
(Acceleration). Section 13.1 of the Agreement is hereby amended by deleting the
references therein to paragraphs (g) and (h) of Section 12 and replacing them
with references to paragraphs (h) and (i), respectively, of Section 12.

 

(j)                                     Addition to Section 14.3 (General
Provisions Relating to The Guaranty). Section 14.3 of the Agreement is hereby
amended by the addition of the following as a new paragraph (h):

 

“(h)                           The holders of the Notes agree to discharge and
release any Guarantor, other than any Guarantor who is also an Obligor, from
this guaranty upon the written request of the Company, provided that (i) such
Guarantor has been released and discharged (or will be released and discharged
concurrently with the release of such Guarantor under this guaranty) as an
obligor and guarantor under and in respect of each Bank Credit Agreement and the
Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of Debt of the Company as
consideration for or as an inducement to consenting to the release and discharge
of such Guarantor as an obligor or guarantor of such Debt, the holders of the
Notes shall receive equivalent consideration for granting their consent to the
release and discharge of such Guarantor from this guaranty.”

 

(k)                                  Amendment to Schedule B (Defined Terms).
Schedule B of the Agreement is hereby amended as follows:

 

(i)                                     by deleting each of the following
defined terms in its entirety and replacing it with the corresponding new
defined term specified below:

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, to the extent deducted in computing such Consolidated Net Income
and without duplication, (a) depreciation and amortization expense for such
period, (b) Consolidated Interest Expense for such period, (c) income tax
expense for such period, and (d) other non-cash charges for such period, all as
determined in accordance with GAAP. For purposes of calculating Consolidated
EBITDA for any period of four consecutive quarters, if during such period
Ultimate Parent or any Subsidiary shall have acquired or disposed of any Person
or acquired or disposed of all or substantially

 

11

--------------------------------------------------------------------------------


 

all of the operating assets of any Person, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such transaction
occurred on the first day of such period.

 

“Consolidated Net Worth” means the consolidated stockholder’s equity of Ultimate
Parent and its Subsidiaries, as defined according to GAAP, less the sum of
(i) minority interests and (ii) Restricted Investments in excess of 10% of
stockholders’ equity of Ultimate Parent and its Subsidiaries.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, provided that for purposes of determining
compliance with the covenants set out in this Agreement, any election by the
Company or any other Obligor to measure an item of Debt using fair value (as
permitted by Statement of Financial Accounting Standards Nos. 157 and 159) shall
be disregarded and such determination shall be made by valuing indebtedness at
100% of the outstanding principal thereof.

 

“Guarantors” means Ultimate Parent, HOT-Barbados, HOT-Texas, General Partner,
Limited Partner and any person executing a joinder pursuant to Section 10.8 and
Section 10.11; “Guarantor” means any one of the aforementioned entities.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

 

(a)                                  to purchase such Debt or obligation or any
property constituting security therefor primarily for the purpose of assuring
the owner of such Debt or obligation of the ability of any other Person to make
payment of the Debt or obligation;

 

(b)                                 to advance or supply funds (i) for the
purchase or payment of such Debt or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such Debt or obligation;

 

(c)                                  to lease properties or to purchase
properties or services primarily for the purpose of assuring the owner of such
Debt or obligation of the ability of any other Person to make payment of the
Debt or obligation; or

 

(d)                                 otherwise to assure the owner of such Debt
or obligation against loss in respect thereof.

 

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to

 

12

--------------------------------------------------------------------------------


 

be direct obligations of such obligor, provided that the amount of such Debt
outstanding for purposes of this Agreement shall not exceed the maximum amount
of Debt that is the subject of such Guaranty.

 

“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.

 

“Restricted Investments” means all Investments except the following:

 

(a)           current assets arising from the sale of goods and services in the
ordinary course of business of Ultimate Parent;

 

(b)           property to be used in the ordinary course of business;

 

(c)           Investments existing on the Amendment No. 2 Effective Date and
described in Schedule 11.1;

 

(d)           Investments in obligations issued by the United States of America
or an agency thereof, or Canada (or any province thereof), so long as such
agency obligations have been unconditionally guaranteed by the United States of
America or Canada, as the case may be, provided that such obligations mature
within 365 days from the date of acquisition thereof;

 

(e)           Investments in certificates of deposit or banker’s acceptances
issued by an Acceptable Bank, provided that such obligations mature within 365
days from the date of acquisition thereof;

 

(f)            Investments in commercial paper which shall have been given one
of the highest two ratings by S&P or Moody’s and maturing not more than 270 days
from the date of creation thereof;

 

(g)           Investments in Repurchase Agreements;

 

(h)           Investments in one or more Subsidiaries or any Person that becomes
a Subsidiary;

 

(i)            Investments in tax-exempt obligations of any state of the United
States of America, or any municipality of any such state, in each case which
shall have been given one of the highest two ratings by S&P or by Moody’s,
provided that such obligations mature within 365 days from the date of
acquisition thereof;

 

(j)            Investments in treasury stock or common stock of Ultimate Parent;
and

 

(k)           Investments in money market instrument programs which are
classified as current assets in accordance with GAAP, which money market
instrument programs are administered by an “investment company” regulated under
the

 

13

--------------------------------------------------------------------------------


 

Investment Company Act of 1940 and which money market instrument programs hold
only Investments satisfying the criteria set forth in clauses (d), (e), (f) and
(g) above.

 

As used in this definition of “Restricted Investments”:

 

“Repurchase Agreement” means any written agreement:

 

(a)           that provides for (1) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to Ultimate Parent or any of its
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by Ultimate Parent to such Acceptable
Bank or Acceptable Broker-Dealer, and (2) a simultaneous agreement by Ultimate
Parent, in connection with such transfer of funds, to transfer to such
Acceptable Bank or Acceptable Broker-Dealer the same or substantially similar
United States Governmental Securities for a price not less than the Transfer
Price plus a reasonable return thereon at a date certain not later than 365 days
after such transfer of funds,

 

(b)           in respect of which Ultimate Parent shall have the right, whether
by contract or pursuant to applicable law, to liquidate such agreement upon the
occurrence of any default thereunder, and

 

(c)           in connection with which Ultimate Parent, or an agent thereof,
shall have taken all action required by applicable law or regulations to perfect
a Lien in such United States Governmental Securities.

 

“Acceptable Bank” means any bank or trust company (i) which is organized under
the laws of the United States of America or any state thereof, (ii) which has
capital, surplus and undivided profits aggregating at least $250,000,000, and
(iii) whose long-term unsecured debt obligations (or the long-term unsecured
debt obligations of the bank holding company owning all of the capital stock of
such bank or trust company) shall have been given a rating of “A” or better by
S&P, “A2” or better by Moody’s or an equivalent rating by any other credit
rating agency of recognized national standing.

 

“Acceptable Broker-Dealer” means any Person other than a natural person (i)
which is registered as a broker or dealer pursuant to the Exchange Act and (ii)
whose long-term unsecured debt obligations shall have been given a rating of “A”
or better by S&P, “A2” or better by Moody’s or an equivalent rating by any other
credit rating agency of recognized national standing.

 

(ii)           by deleting each of the following defined terms in its entirety:

 

“Asset Sale”

 

14

--------------------------------------------------------------------------------


 

“Capital Stock”

 

“Consolidated Fixed Charges”

 

“Consolidated Indebtedness”

 

“Consolidated Net Earnings”

 

“Consolidated Total Capitalization”

 

“Credit Facility”

 

“EBITDA”

 

“Excess Proceeds”

 

“Fixed Charges”

 

“Hong Kong Office Space”

 

“Licenses”

 

“Net Cash Proceeds”

 

“Noteholders’ Share”

 

“Replacement Assets”

 

“Revlon Licenses”

 

“Sale-Leaseback Transaction”

 

“Trigger Amount”

 

“Vidal Sassoon Agreements”

 

(iii)          by adding each of the following defined terms in the appropriate
alphabetical position therein:

 

“Additional Covenant” means any affirmative or negative covenant applicable to
any of the Helen of Troy Entities or any Subsidiary, the subject matter of which
either (i) is similar (or substantially identical) to that of the covenants in
Sections 10 and 11 of this Agreement, or related definitions in Schedule B to
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive than those set forth herein or more beneficial to the holder
or holders of the Debt created or evidenced by the Proposed Note Purchase
Agreement (and such provision shall be deemed an Additional Covenant only to the
extent that it is more restrictive or more beneficial) or (ii) is different from
the subject matter of the

 

15

--------------------------------------------------------------------------------


 

covenants in Sections 10 and 11 of this Agreement, or related definitions in
Schedule B to this Agreement.

 

“Additional Default” means any provision contained in the Proposed Note Purchase
Agreement which permits the holder or holders of Debt to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires any of the Helen of Troy Entities or any Subsidiary to purchase such
Debt prior to the stated maturity thereof and which either (i) is similar (or
substantially identical) to the Defaults and Events of Default contained in
Section 12 of this Agreement, or related definitions in Schedule B to this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive or has a shorter grace period than those set forth herein or is
more beneficial to the holders of such other Debt (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of the Defaults and Events of Default contained in Section 12 of
this Agreement, or related definitions in Schedule B to this Agreement.

 

“Amendment No. 2 Effective Date” means the date on which all conditions to
effectiveness set forth in Section 4 of Letter Amendment No. 2 to this Agreement
shall have been satisfied.

 

“Bank Credit Agreement” means, collectively and individually, (i) that certain
Credit Agreement, dated as of December 30, 2010, among the Company, Ultimate
Parent, Bank of America, N.A., as administrative agent, and the other financial
institutions party thereto and (ii) that certain Term Loan Credit Agreement,
dated as of December 30, 2010, among the Company, Ultimate Parent, Bank of
America, N.A., as administrative agent, and the other financial institutions
party thereto, in each case, as amended, restated, joined, supplemented,
increased or otherwise modified from time to time, and any renewals, extensions,
increases or replacements thereof.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Consolidated Debt” means as of any date of determination the total amount of
all Debt of Ultimate Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated EBIT” means, for any period, the sum of Consolidated Net Income
for such period, plus, to the extent deducted in calculating Consolidated Net
Income for such period, the total of (a) Consolidated Interest Expense for such
period, (b) income tax expense for such period for Ultimate Parent and its
Subsidiaries, all determined in accordance with GAAP, (c) any asset impairment
charges incurred during such period, and (d) any write-downs of goodwill or
other intangibles during such period.

 

16

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, the gross interest
expense of Ultimate Parent and its Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Ultimate Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied.

 

“Debt” means, with respect to any Person, without duplication,

 

(a)           its liabilities for borrowed money;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable and other accrued
liabilities arising in the ordinary course of business but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

 

(c)           its Capital Lease Obligations;

 

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and

 

(e)           Guaranties of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.

 

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

 

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the board of directors of Ultimate
Parent.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBIT for such period of Ultimate Parent and its Subsidiaries,
to (b) Consolidated Interest Expense for such period of Ultimate Parent and its
Subsidiaries, in each case for the items set forth in clauses (a) and (b) for
the period of four consecutive fiscal quarters ending on such date.

 

“Letter Amendment No. 2” means that certain Letter Amendment No. 2, Limited
Waiver and Limited Consent to Amended and Restated Note Purchase, Guaranty and
Master Shelf Agreement, dated as of December 30, 2010.

 

17

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Debt on such date to (b) Consolidated EBITDA for the period of
the four consecutive fiscal quarters most recently ended.

 

“Material Subsidiary” means, at any time, any Subsidiary of Ultimate Parent
which, together with all other Subsidiaries of such Subsidiary, accounts for
more than (i) 5% of the consolidated assets of Ultimate Parent and its
Subsidiaries or (ii) 5% of consolidated revenue of Ultimate Parent and its
Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Obligor” means the Company, HOT-Barbados or Ultimate Parent, and “Obligors”
means, collectively, the Company, HOT-Barbados and Ultimate Parent.

 

“Proposed Note Purchase Agreement” means the proposed Note Purchase Agreement
expected to be dated on or about January 12, 2011 among Ultimate Parent, the
Company, HOT-Barbados and the Purchasers (as defined therein) with respect to
the Company’s issuance and sale of $100,000,000 3.90% senior notes due on or
about January 12, 2018.

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Debt of Subsidiaries (including all
Guaranties of Debt of the Obligors but excluding (x) Debt owing to any Obligor
or any other Subsidiary, (y) Debt outstanding at the time such Person became a
Subsidiary, provided that such Debt shall have not been incurred in
contemplation of such person becoming a Subsidiary, and (z) all Guaranties of
Debt of the Obligors by any Subsidiary which has also guaranteed the Notes), and
(b) all Debt of the Obligors and its Subsidiaries secured by Liens other than
Debt secured by Liens permitted by subparagraphs (a) through (j), inclusive, of
Section 11.5.

 

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 11.6(b), multiplied by
(y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Debt of the Company and its Subsidiaries being prepaid pursuant to
Section 11.6(b).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

 

“Specified Subsidiaries” means, collectively, (a) Idelle Labs, Ltd., a Texas
limited partnership, (b) OXO International, Ltd., a Texas limited partnership,
(c) Helen of Troy Macao Offshore Ltd., a Macao company, (d) KAZ, (e) Kaz
USA, Inc., a Massachusetts corporation, and (f) Kaz Canada, Inc., a
Massachusetts corporation; “Specified Subsidiary” means any one of the
aforementioned entities.

 

18

--------------------------------------------------------------------------------


 

“Subordinated Debt” means all unsecured Debt of any Obligor or any Subsidiary
which shall contain or have applicable thereto subordination provisions
providing for the subordination thereof to other Debt of such Person (including,
without limitation, being subordinated to the obligations of the Obligors or
their Subsidiary under this Agreement or the Notes).

 

(l)           Addition of Schedule 11.1 (Existing Investments). A new Schedule
11.1 is added to the Agreement in the form of Schedule 11.1 to this Amendment.

 

(m)         Addition of Schedule 11.5 (Existing Liens). A new Schedule 11.5 is
added to the Agreement in the form of Schedule 11.5 to this Amendment.

 

2.           Limited Consent. Subject to the terms and conditions set forth
herein, the undersigned holders of Notes hereby consent the Acquisition to the
extent consummated, in all material respects, on the terms and conditions set
forth in the Merger Agreement. Except as explicitly set forth in this Section 2,
nothing herein is intended to affect the continuing obligations of the Helen of
Troy Entities to comply with, or the continuing rights of the holders with
respect to, any provision of the Agreement.

 

3.           Representations and Warranties. In order to induce each of the
undersigned holders of Notes to enter into this Amendment, the Helen of Troy
Entities hereby jointly and severally represent and warrant as follows:

 

(a)                                                                                 
The execution, delivery and performance by each of the Helen of Troy Entities of
this Amendment, the Agreement as amended hereby and each other document or
instrument to be delivered by any of the Helen of Troy Entities pursuant to this
Amendment have in each case been duly authorized by all necessary corporate or
other organizational action and do not and will not (i) contravene the terms of
the certificate of incorporation, the certificate of formation, the bylaws, the
partnership agreement or other equivalent organizational documents of any of the
Helen of Troy Entities, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
contractual obligation to which any of the Helen of Troy Entities is a party or
any order, injunction, writ or decree of any governmental authority binding on
any of the Helen of Troy Entities or their respective properties, or
(iii) violate any applicable law binding on or affecting any of the Helen of
Troy Entities.

 

(b)                                                                                
On and as of the Effective Date, no Default or Event of Default exists under the
Agreement, and no default, event of default or potential default or event of
default exists under the Bank Credit Agreement.

 

(c)                                                                                 
Annex I attached to this Amendment contains (except as noted therein) complete
and correct lists of the Subsidiaries of Ultimate Parent, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by Ultimate Parent and each other Subsidiary, and
all other Investments of Ultimate Parent and its Subsidiaries

 

19

--------------------------------------------------------------------------------


 

in the equity interests in any other corporation or entity (other than a
Subsidiary).

 

4.           Conditions to Effectiveness. This Amendment shall become effective
as of the date first written above (the “Effective Date”) when and if:

 

(a)          each of the undersigned holders of the Notes shall have received
the following, each to be dated effective as of the Effective Date unless
otherwise indicated, and each to be in form and substance satisfactory to such
holders and executed and delivered by each of the parties thereto, as
applicable:

 

(i)           this Amendment; and

 

(ii)          the Merger Agreement;

 

(b)         the Company shall have paid all reasonable unpaid fees and expenses
of the undersigned holders’ counsel, Baker Botts L.L.P.; and

 

(c)          the representations and warranties set forth in Section 3 of this
Amendment shall be true and correct as of the date of this Amendment.

 

5.             Miscellaneous.

 

(a)           Effect on Agreement. On and after the Effective Date, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or words
of like import referring to the Agreement and each reference in the Notes and
all other documents executed in connection with the Agreement to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Agreement shall mean the Agreement as amended by this Amendment. The Agreement,
as amended by this Amendment, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.

 

(b)           Counterparts. This Amendment may be executed in any number of
counterparts (including those transmitted by facsimile) and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment. Delivery of this Amendment may be made by facsimile or electronic
transmission of a duly executed counterpart copy hereof; provided that any such
delivery by electronic transmission shall be effective only if transmitted in
.pdf format, .tif format or other format in which the text is not readily
modifiable by any recipient thereof.

 

(c)           Expenses. The Company and each Guarantor confirms its agreement,
pursuant to Section 17.1 of the Agreement, to pay promptly all expenses of the
undersigned holders of Notes related to the preparation, negotiation,
reproduction, execution and delivery of this Amendment and all matters
contemplated hereby and thereby, including, without limitation, all fees and
expenses of counsel to such holders (including all fees and expenses of such
counsel incurred in connection with the delivery of the Specified Subsidiaries’
Guaranties pursuant to Section 10.11 of the Agreement).

 

20

--------------------------------------------------------------------------------


 

(d)           Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

 

{Remainder of this page blank; signature pages follow.}

 

21

--------------------------------------------------------------------------------


 

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least one counterpart to the Company at 1 Helen of
Troy Plaza, El Paso, Texas 79912, Attention: Chairman of the Board and
Secretary.

 

 

Very truly yours,

 

 

 

HELEN OF TROY L.P.,

 

a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, its General Partner

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, CEO & President

 

 

 

 

 

HELEN OF TROY LIMITED,
a Bermuda company

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

Name:

Gerald J. Rubin

 

Title:

Chairman, CEO & President

 

 

 

 

 

HELEN OF TROY LIMITED,
a Barbados company

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

Name:

Gerald J. Rubin

 

Title:

Chairman, CEO & President

 

 

 

 

 

HELEN OF TROY TEXAS CORPORATION,
a Texas corporation

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

Name:

Gerald J. Rubin

 

Title:

Chairman, CEO & President

 

Signature Page to Letter Amendment No. 2 and Limited Consent

 

--------------------------------------------------------------------------------


 

 

HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

Name:

Gerald J. Rubin

 

Title:

Chairman, CEO & President

 

 

 

 

 

HOT NEVADA INC., a Nevada corporation

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

Name:

Gerald J. Rubin

 

Title:

Chairman, CEO & President

 

 

Agreed to as of the date first above written:

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:

/s/ Randall M. Kob

 

 

Vice President

 

 

Signature Page to Letter Amendment No. 2 and Limited Consent

 

--------------------------------------------------------------------------------